                         Case 15-41507                            Doc       Filed 05/07/21            Entered 05/07/21 14:02:08         Desc Main
                                                                                Document              Page 1 of 6


  Fill in this information to identify the case:
Debtor 1           Larry J Mann

Debtor 2            Lisa M Mann
(Spouse, if filing)
United States Bankruptcy Court for the: Northern District of IL
                                                                               (State)
  Case number: _15-41507_______________


Official Form 4100R
Response to Final Cure Payment                                                                                                                             10/15
According to Bankruptcy Rule 3002.1(g), the creditor response to the trustee's notice of final cure payment.

  Part 1:                         Mortgage Information

  Name of Creditor:               Wells Fargo Bank, N.A.                                                               Court Claim no. (if known)
                                                                                                                       2
  Last 4 digits of any number you use to identify the debtor's account: XXXXXX0313

  Property address:               3815 Clipper Drive
                                  Number             Street




                                  Hanover Park, IL 60133
                                  City                              State      Zip Code

  Part 2:                         Prepetition Default Payments

  Check One:

       Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
       on the creditor's claim.

       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
       on the creditor's claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date
       of the response is:

  Part 3:                         Postpetition Mortgage Payment

  Check One:

       Creditor agrees that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
       the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

       The next postpetition payment from the debtor is on:
                                                                                          MM/ DD / YYYY
       Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
       of the Bankruptcy Code, including all fees, charges, expenses, escrow and costs.




       Creditor asserts that the total amount remaining unpaid as of the date of this responses is:

           a. Total postpetition ongoing payments due (less suspense balance of $939.54):                                                  (a) $2,074.98
           b. Total fees, charges, expenses, escrow, and costs outstanding:                                                                (b) $0.00
           c. Total. Add lines a and b.                                                                                                    (c) $2,074.98
           Creditor asserts that the debtor(s) are contractually
           obligated for the postpetition payments that first became
           due on:                                                   4/1/2021
                                                                                          MM / DD / YYYY




Form 4100R                                                                  Response to Notice of Final Cure Payment                                       Page 1
                      Case 15-41507            Doc        Filed 05/07/21            Entered 05/07/21 14:02:08                      Desc Main
                                                              Document              Page 2 of 6

           Debtor 1       Lisa M Mann                                                                           Case number: _15-41507
                          First Name    Middle Name        Last Name




 Part 4:                   Itemized Payment History

     If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
     debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow and costs,
     the creditor must attach an itemized payment history disclosing the following amounts from the date of the
     bankruptcy filing through the date of this response:

      all payments received;
      all fees, costs, escrow, and expenses assessed to the mortgage; and
      all amounts the creditor contends remain unpaid.

 Part 5:                    Sign Here

 The person completing this notice must sign it. The response must be filed as a supplement to the creditor's
 proof of claim.

 Check the appropriate box

     I am the creditor.

     I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information in this Notice is true and correct to the best of my knowledge, information, and
 reasonable belief.

 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.

 X     /s/ Michael N. Burke                                                     Date:      5/7/2021
       Signature

 Print:                                                                         Title: Attorney for and on behalf of Wells Fargo Bank, N.A. (as servicer for
                 Michael N. Burke                                                     creditor)
                 First Name        Middle Name             Last Name
 Company         LOGS Legal Group LLP

 Address         2121 Waukegan Road, Suite 301
                 Number         Street
                 Bannockburn, IL 60015
                 City                                 State   ZIP Code
 Contact         (847) 291-1717                                                 Email logsecf@logs.com
 phone




Form 4100R                                                Response to Notice of Final Cure Payment                                                             Page 2
               Case 15-41507           Doc      Filed 05/07/21         Entered 05/07/21 14:02:08              Desc Main
                                                    Document           Page 3 of 6

                                                   Certificate of Service

I hereby certify that a copy of the foregoing Response to Notice of Final Cure was served on the parties listed below by postage
prepaid U.S. Mail, First Class or served electronically through the Court’s ECF System at the e-mail address registered with the
Court on this Date:

Date: ____5/7/2021________


David H Cutler
Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076

Glenn B. Stearns
801 Warrenville Road
Suite 650
Lisle, IL 60532

Lisa M Mann
3815 Clipper Drive
Hanover Park, IL 60133

Larry J Mann
3815 Clipper Drive
Hanover Park, IL 60133




                                                                          /s/ Michael N. Burke
                                                                          Richard B. Aronow 3123969
                                                                          Michael N. Burke 6291435
                                                                          Mike Kalkowski 6185654
                                                                          LOGS Legal Group LLP
                                                                          2121 Waukegan Road, Suite 301
                                                                          Bannockburn, IL 60015
                                                                          (847) 291-1717
                                                                          logsecf@logs.com
                         Case 15-41507        Doc     Filed 05/07/21 Entered 05/07/21 14:02:08 Desc Main
Debtor name: LISA M MANN                                   Bk Filing Date: 12/8/2015     First PP PmtDueDate/Amt: 1/1/2016 / $1316.29
                                                          Document       Page 4 of 6

                    Classified                             Classified
         Post       Payment             Transactio           Total                   Debtor
       Petition      Amount Date Funds n Amount Date Funds Amount                   Suspense
       Due Date        Due     Received  Received  Applied  Applied                  Balance
                                 1/17/2016     $658.14                               $1,316.28
        1/1/2016     $1,316.29                             1/25/2016    $1,316.28     $0.00
                                 1/29/2016     $658.14                               $658.14
                                 2/12/2016     $658.15                               $1,316.29
        2/1/2016     $1,316.29                             2/15/2016    $1,316.29     $0.00
                                 2/29/2016     $658.15                               $658.15
                                 3/17/2016     $358.15                               $1,016.30
                                 3/31/2016     $299.99                               $1,316.29
        3/1/2016     $1,316.29                              4/1/2016    $1,316.29     $0.00
                                 4/15/2016     $1,316.29                             $1,316.29
        4/1/2016     $1,316.29                             4/18/2016    $1,316.29     $0.00
                                 5/13/2016     $1,316.29                             $1,316.29
        5/1/2016     $1,316.29                             5/17/2016    $1,316.29     $0.00
                                 6/15/2016     $800.00                               $800.00
                                 6/30/2016     $516.29                               $1,316.29
        6/1/2016     $1,316.29                              7/1/2016    $1,316.29     $0.00
                                 7/15/2016     $800.00                               $800.00
                                 7/29/2016     $516.29                               $1,316.29
        7/1/2016     $1,316.29                              8/1/2016    $1,316.29     $0.00
                                  9/9/2016     $400.00                               $400.00
                                 9/23/2016     $500.00                               $900.00
                                 10/7/2016     $454.22                               $1,354.22
        8/1/2016     $1,316.29                             10/10/2016   $1,316.29     $37.93
                                 11/7/2016     $1,316.29                             $1,354.22
        9/1/2016     $1,316.29                             11/8/2016    $1,316.29     $37.93
                                 11/15/2016    $800.00                               $837.93
                                 11/18/2016    $478.36                               $1,316.29
        10/1/2016    $1,316.29                             11/21/2016   $1,316.29     $0.00
                                 11/30/2016    $1,354.22                             $1,354.22
                                                                                     $1,354.22
        11/1/2016    $1,354.22                             12/1/2016    $1,354.22     $0.00
                                  1/3/2017     $677.11                               $677.11
                                 1/11/2017     $677.11                               $1,354.22
        12/1/2016    $1,354.22                             1/12/2017    $1,354.22     $0.00
                                 1/31/2017     $1,354.22                             $1,354.22
        1/1/2017     $1,354.22                              2/1/2017    $1,354.22     $0.00

Case Number: 1541507                                                                                                     Page 1 of 3
                         Case 15-41507        Doc     Filed 05/07/21 Entered 05/07/21 14:02:08 Desc Main
Debtor name: LISA M MANN                                   Bk Filing Date: 12/8/2015     First PP PmtDueDate/Amt: 1/1/2016 / $1316.29
                                                          Document       Page 5 of 6

                    Classified                             Classified
         Post       Payment             Transactio           Total                   Debtor
       Petition      Amount Date Funds n Amount Date Funds Amount                   Suspense
       Due Date        Due     Received  Received  Applied  Applied                  Balance
                                 2/28/2017     $1,354.22                             $1,354.22
        2/1/2017     $1,354.22                              3/1/2017    $1,354.22     $0.00
                                 3/31/2017     $1,354.22                             $1,354.22
        3/1/2017     $1,354.22                              4/3/2017    $1,354.22     $0.00
                                  5/1/2017     $1,354.22                             $1,354.22
        4/1/2017     $1,354.22                              5/2/2017    $1,354.22     $0.00
                                 5/31/2017     $1,354.22                             $1,354.22
        5/1/2017     $1,354.22                              6/1/2017    $1,354.22     $0.00
                                  7/2/2017     $1,354.22                             $1,354.22
        6/1/2017     $1,341.19                              7/3/2017    $1,341.19     $13.03
                                 7/31/2017     $1,354.22                             $1,367.25
        7/1/2017     $1,341.19                              8/1/2017    $1,341.19     $26.06
                                 8/31/2017     $1,341.19                             $1,367.25
        8/1/2017     $1,341.19                              9/1/2017    $1,341.19     $26.06
                                 9/29/2017     $1,341.19                             $1,367.25
        9/1/2017     $1,341.19                             10/2/2017    $1,341.19     $26.06
                                 10/31/2017    $1,341.19                             $1,367.25
        10/1/2017    $1,341.19                             11/1/2017    $1,341.19     $26.06
        11/1/2017    $1,341.19   11/30/2017    $1,341.19   11/30/2017   $1,341.19     $26.06
        12/1/2017    $1,344.75    1/2/2018     $1,344.75    1/2/2018    $1,344.75     $26.06
                                 1/31/2018     $1,344.75                             $1,370.81
        1/1/2018     $1,344.75                              2/1/2018    $1,344.75     $26.06
        2/1/2018     $1,344.75   2/28/2018     $1,344.75   2/28/2018    $1,344.75     $26.06
        3/1/2018     $1,344.75   3/30/2018     $1,344.75   3/30/2018    $1,344.75     $26.06
        4/1/2018     $1,344.75   4/30/2018     $1,344.75   4/30/2018    $1,344.75     $26.06
        5/1/2018     $1,344.75    6/1/2018     $1,344.75    6/1/2018    $1,344.75     $26.06
        6/1/2018     $1,344.75   6/29/2018     $1,344.75   6/29/2018    $1,344.75     $26.06
        7/1/2018     $1,344.75   7/31/2018     $1,344.75   7/31/2018    $1,344.75     $26.06
                                  8/5/2018     $1,344.75                             $1,370.81
        8/1/2018     $1,280.39                              8/6/2018    $1,280.39     $90.42
                                                                                      $90.42
        9/1/2018     $1,280.39   10/1/2018     $1,280.39   10/1/2018    $1,280.39     $90.42
        10/1/2018    $1,280.39   10/31/2018    $1,280.39   10/31/2018   $1,280.39     $90.42
        11/1/2018    $1,280.39   11/30/2018    $1,280.39   11/30/2018   $1,280.39     $90.42
        12/1/2018    $1,348.88   12/31/2018    $1,348.88   12/31/2018   $1,348.88     $90.42
        1/1/2019     $1,348.88   1/31/2019     $1,348.88   1/31/2019    $1,348.88     $90.42

Case Number: 1541507                                                                                                     Page 2 of 3
                          Case 15-41507         Doc       Filed 05/07/21 Entered 05/07/21 14:02:08 Desc Main
Debtor name: LISA M MANN                                       Bk Filing Date: 12/8/2015     First PP PmtDueDate/Amt: 1/1/2016 / $1316.29
                                                              Document       Page 6 of 6

                     Classified                             Classified
           Post      Payment             Transactio           Total                        Debtor
         Petition     Amount Date Funds n Amount Date Funds Amount                        Suspense
         Due Date       Due     Received  Received  Applied  Applied                       Balance
          2/1/2019    $1,348.88    2/28/2019     $1,348.88     2/28/2019    $1,348.88       $90.42
          3/1/2019    $1,348.88    3/29/2019     $1,348.88     3/29/2019    $1,348.88       $90.42
          4/1/2019    $1,348.88    4/30/2019     $1,348.88     4/30/2019    $1,348.88       $90.42
          5/1/2019    $1,348.88    5/31/2019     $1,348.88     5/31/2019    $1,348.88       $90.42
          6/1/2019    $1,348.88     7/1/2019     $1,348.88      7/1/2019    $1,348.88       $90.42
          7/1/2019    $1,348.88     8/1/2019     $1,348.88      8/1/2019    $1,348.88       $90.42
          8/1/2019    $1,348.88    8/30/2019     $1,348.88     8/30/2019    $1,348.88       $90.42
          9/1/2019    $1,348.88    9/30/2019     $1,348.88     9/30/2019    $1,348.88       $90.42
         10/1/2019    $1,348.88    10/31/2019    $1,348.88     10/31/2019   $1,348.88       $90.42
         11/1/2019    $1,348.88    11/29/2019    $1,348.88     11/29/2019   $1,348.88       $90.42
         12/1/2019    $1,370.59    12/30/2019    $1,370.59     12/30/2019   $1,370.59       $90.42
          1/1/2020    $1,370.59    1/31/2020     $1,370.59     1/31/2020    $1,370.59       $90.42
          2/1/2020    $1,370.59    2/28/2020     $1,370.59     2/28/2020    $1,370.59       $90.42
          3/1/2020    $1,370.59    3/30/2020     $1,370.59     3/30/2020    $1,370.59       $90.42
          4/1/2020    $1,370.59    4/30/2020     $1,370.59     4/30/2020    $1,370.59       $90.42
          5/1/2020    $1,370.59     6/1/2020     $1,370.59      6/1/2020    $1,370.59       $90.42
                                                                                            $90.42
          5/1/2020   ($1,370.59)                               6/11/2020    ($1,370.59)    $1,461.01
                                   6/12/2020     ($658.14)                                 $802.87
                                   6/12/2020      $0.01                                    $802.88
          5/1/2020    $1,370.59     7/1/2020     $1,370.59      7/1/2020    $1,370.59      $802.88
          6/1/2020    $1,370.59     8/2/2020     $1,370.59      8/2/2020    $1,370.59      $802.88
          7/1/2020    $1,370.59    8/31/2020     $1,370.59     8/31/2020    $1,370.59      $802.88
          8/1/2020    $1,370.59    9/30/2020     $1,370.59     9/30/2020    $1,370.59      $802.88
          9/1/2020    $1,370.59    11/1/2020     $1,370.59     11/1/2020    $1,370.59      $802.88
         10/1/2020    $1,370.59    11/30/2020    $1,370.59     11/30/2020   $1,370.59      $802.88
                                   12/31/2020    $1,507.26                                 $2,310.14
         11/1/2020    $1,370.59                                 1/4/2021    $1,370.59      $939.55
         12/1/2020    $1,507.26     2/1/2021     $1,507.26      2/1/2021    $1,507.26      $939.55
          1/1/2021    $1,507.26    2/26/2021     $1,507.26     2/26/2021    $1,507.26      $939.55
          2/1/2021    $1,507.26    3/31/2021     $1,507.26     3/31/2021    $1,507.26      $939.55
          3/1/2021    $1,507.26    4/30/2021     $1,507.26     4/30/2021    $1,507.26      $939.55
                                                                5/5/2021      $0.01        $939.54
          4/1/2021    $1,507.26
          5/1/2021    $1,507.26
Totals               $88,246.34                 $85,513.22                  $85,231.82     $939.54

Case Number: 1541507                                                                                                         Page 3 of 3
